MEMORANDUM **
Karen Sherman appeals pro se from the district court’s order denying her attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d)(1), after the court quashed a writ of garnishment on property Sherman obtained as part of a divorce settlement. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, United States v. Real Property at 2659 Roundhill Drive, Alamo, California, 283 F.3d 1146, 1151 n. 6 (9th Cir.2002), and we affirm.
The district court did not abuse its discretion in concluding the government was substantially justified in taking the original action of issuing the writ of garnishment after proper investigation and research, see United States v. Marolf 277 F.3d 1156, 1161 (9th Cir.2002), or in defending the validity of that action in court, see id. at 1162-63 (a litigation position is not without substantial justification merely because the government fails to prevail; “[w]hen the case presents ... a close question of law, we cannot say the district court abused its discretion in finding the government’s position was substantially justified” (citation omitted)).
We find Sherman’s remaining contentions unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.